Name: COMMISSION REGULATION (EC) No 1626/96 of 12 August 1996 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: plant product;  Asia and Oceania;  cooperation policy;  trade policy
 Date Published: nan

 13 . 8 . 96 EN Official Journal of the European Communities No L 203/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1626/96 of 12 August 1996 on the supply of cereals as food aid supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security ( ! ), and in particular Article 24 ( 1 ) (b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated cereals to certain beneficiaries; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (2), as amended by Regulation (EEC) No 790/91 (3); whereas it is necessary to specify the time limits and conditions of HAS ADOPTED THIS REGULATION: Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 August 1996 . For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 166, 5. 7. 1996, p. 1 . (2) OJ No L 204, 25 . 7. 1987, p. 1 . 3 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 203/2 EN Official Journal of the European Communities 13 . 8 . 96 ANNEX LOT A 1 . Operation No ('): 1044/95 2. Programme: 1995 3 . Recipient (2): WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (tel : (39 6) 57 971 ; telex: 626675 WFP I)) 4. Representative of the recipient: to be designated by the recipient 5. Place or country of destination f 5): Jordan 6. Product to be mobilized: common wheat 7. Characteristics and quality of the goods (3) (J): see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.A.1 (a)) 8 . Total quantity: 5 059 tonnes 9. Number of lots : one 10. Packaging and marking (8) (9): see OJ No C 114, 29 . 4. 1991 , p. 1 (under ILA.2(a) and II-A.3) Language to be used for the marking: English 11 . Method of mobilization : the Community market 12. Stage of supply: free at port of landing  landed 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing: Aqaba 16 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 23 . 9 .  6. 10 . 1996 18 . Deadline for the supply: 27 . 10 . 1996 19. Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 27. 8 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 10 . 9 . 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7 .  20 . 10 . 1996 (c) deadline for the supply: 10 . 11 . 1996 22. Amount of tendering security: ECU 5 per tonne 23. Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130 , bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Brussels (telex: 25670 AGREC B; fax : (32 2) 296 70 03 / 296 70 04) 25. Refund payable on application by the successful tenderer (4): refund applicable on 23 . 8 . 1996, fixed by Commission Regulation (EC) No 1495/96 (OJ No L 189, 30 . 7. 1996, p. 54) 13 . 8 . 96 EN No L 203/3Official Journal of the European Communities LOT B 1 . Operation No ('): 1 039/95 2. Programme: 1995 3 . Recipient (2): CICR, 19 avenue de la Paix, CH-1202 Geneve (tel : (41 22)734 60 01 ; telex : 22269 CICR CH) 4. Representative of the recipient: ICRC Tbilissi , Dutu Megreli Road 1 , 380003 Tbilissi . (Tel .: (78832) 93 55 11 ; fax : (78832) 935520) 5. Place or country of destination : Georgia 6 . Product to be mobilized: common wheat flour 7. Characteristics and quality of the goods (3) Q: see OJ No C 1 14, 29 . 4 . 1991 , p. 1 (under II.B ( 1 ) (a)) 8 . Total quantity: 500 tonnes 9 . Number of lots : 1 10 . Packaging and marking (6) ( 8) (9) ( l0): see OJ No C 1 14, 29 . 4 . 1991 , p. 1 (under II.B (2) (d) and II.B (3)) Language to be used for the marking: English Supplementary markings : 'GG - 0042' 11 . Method of mobilization : the Community market 12. Stage of supply: free at destination 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing : ICRC Tbilissi , Dutu Megreli Road 1 , 380003 Tbilissi 1 7 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 16.  29. 9 . 1996 18 . Deadline for the supply: 27. 10 . 1996 19. Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 27. 8 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 10 . 9 . 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30 . 9 .  13 . 10 . 1996 (c) deadline for the supply: 10 . 11 . 1996 22. Amount of tendering security: ECU 5 per tonne 23 . Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire , Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130 , bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Brussels (telex : 25670 AGREC B; fax : (32 2) 296 70 03 / 296 70 04) 25. Refund payable on application by the successful tenderer (4): refund applicable on 23 . 8 . 1996, fixed by Commission Regulation (EC) No 1495/96 (OJ No L 189 , 30 . 7 . 1996 , p. 54) No L 203/4 EN Official Journal of the European Communities 13 . 8 . 96 Notes: (') The operation number should be mentioned in all correspondence . (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation , in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25 . 7 . 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex . The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1 . 5 . 1993, p. 106), as last amended by Regulation (EC) No 1482/96 (OJ No L 188 , 27 . 7 . 1996, p. 22), shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer: OJ No C 1 14, 29 . 4. 1991 , p. 33 (6) The bags shall be stacked, maximum 21 on wooden pallets (made of pine, fir, or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non-reversible, with wings,  a top deck consisting of a minimum of seven planks (width : 100 mm; thickness : 22 mm),  a bottom deck consisting of three planks (width : 100 mm; thickness : 22 mm),  three bearers (width : 100 mm; thickness : 22 mm),  nine dowels : 100 x 100 x 78 mm minimum. The palletized bags shall be covered by a shrink film of a thickness of at least 150 microns . The pallet shall be covered with a wooden structure to allow stocking. The whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles . The bags are further protected by board of wood placed between the bags and straps . Q The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents:  phytosanitary certificate ,  Lot B : Fumigation certificate (8) Notwithstanding OJ No C 114, point II-A(3)(c) or II.B(3)(c) is replaced by the following: ' the words "European Community"'. (9) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. ( 10) See second amendment to OJ No C 114 published in OJ No C 135, 26 . 5 . 1992, p. 20 .